internal_revenue_service national_office technical_advice_memorandum date number release date index uil no case mis no tam-141636-01 cc intl b05 team manager lmsb nr taxpayer’s name taxpayer’s address taxpayer’s identification no years involved date of conference legend issue s taxpayer country x state of y year aa year bb whether taxpayer is entitled to relief under sec_7805 of the internal_revenue_code from the retroactive application of a technical_advice_memorandum ruling that taxpayer a foreign life_insurance_company carrying on an insurance_business in the united_states must determine the amount of income effectively connected with its u s business under the standards set forth in sec_864 and the regulations conclusion taxpayer is not entitled to relief under sec_7805 from the retroactive application of the technical_advice_memorandum requiring taxpayer to determine its effectively_connected_income under the standards set forth in sec_864 and the regulations facts taxpayer is a foreign life_insurance_company and its business consists of issuing life_insurance annuity and other insurance contracts in country x and the united_states taxpayer conducts its u s life_insurance business through a u s branch the state of y is the point of entry of the u s branch tam-141636-01 the state of y requires taxpayer as a foreign life_insurance_company to maintain trusteed assets and deposits in the united_states sufficient to satisfy all potential claims of its u s policyholders in general under state y law the trusteed assets must have a value at least equal to a u s branch’s reserves and other liabilities as well as the minimum capital and surplus required by the state insurance code the trusteed assets are held exclusively for the benefit and protection of u s policyholders taxpayer must file a statement with the state of y and with the insurance departments of each of the states in which it operates on forms published by the national association of insurance commissioners naic hereinafter the statement filed with state insurance commissioners is referred to as the naic statement generally the naic statement is intended to show whether an insurance_company has a sufficient amount of assets to meet all liabilities of its u s branch operations taxpayer includes trusteed assets and the income earned thereon on the naic statement however the naic statement does not necessarily include all assets used in taxpayer’s u s trade_or_business in addition to the trusteed assets taxpayer maintains non-trusteed assets in the united_states consisting of bonds stocks and short-term investments which are managed maintained and accounted for in the united_states non-trusteed assets are not necessarily reflected in the naic statement the field represents that taxpayer uses non-trusteed assets in its u s insurance_business taxpayer does not include income derived from its non-trusteed assets on its u s federal_income_tax return as effectively_connected_income taxpayer’s position is that income attributable to the non-trusteed assets is not income effectively connected with the conduct of its u s insurance_business because this income is not required to be included on its naic statement in year aa prior to the enactment of current sec_842 and sec_864 the service issued a technical_advice_memorandum addressing how income earned on taxpayer’s non- trusteed assets the aa tam should be reported the aa tam ruled that income earned on trusteed assets was taxable under section a the predecessor of sec_842 and income earned on non-trusteed assets was taxable under sec_882 as part of taxpayer’s u s trade_or_business thus income on both trusteed and non- trusteed assets was subject_to u s income_taxation net of appropriate deductions in year bb the service issued a technical_advice_memorandum bb tam addressing whether taxpayer must determine the amount of income which is effectively connected with its u s trade_or_business under the standards set forth in sec_864 the bb tam ruled that taxpayer determines the amount of income which is effectively connected with its u s trade_or_business under the standards set forth in sec_864 of the code not based on whether the income was reflected on the naic statement taxpayer has requested relief under sec_7805 from the retroactive application of tam-141636-01 the ruling in the bb tam law and analysis sec_7805 provides in relevant part the secretary may prescribe the extent if any to which any ruling relating to the internal revenue laws shall be applied without retroactive effect see also sec_301_7805-1 the secretary’s decision not to accord relief from the retroactive application of a ruling will be sustained unless it is found to constitute an abuse_of_discretion 353_us_180 755_f2d_790 11th cir cert_denied 477_us_903 baker v commissioner f 2d 11th cir acq 1996_1_irb_5 96_tc_421 aff’d 135_f3d_457 7th cir 453_f2d_300 fn 2d cir under revproc_2001_2 a ruling in a technical_advice_memorandum which is adverse to a taxpayer is generally applied retroactively unless the appropriate associate chief_counsel with jurisdiction over the case exercises his or her authority under sec_7805 to limit the retroactive effect of the ruling revproc_2001_2 2001_2_irb_104 in general revproc_2001_2 dollar_figure sets forth that a ruling will not be given retroactive effect under sec_7805 in cases where a technical_advice_memorandum revokes or modifies another technical_advice_memorandum provided four conditions are satisfied no misstatement or omission of material facts may exist the facts at the time of the transaction must not be materially different from the facts on which the technical_advice_memorandum was based the applicable law must not have changed and the taxpayer directly involved in the letter_ruling or technical_advice_memorandum must have acted in good_faith in relying on the technical_advice_memorandum and the retroactive modification or revocation would be to the taxpayer’s detriment revproc_2001_2 in summary revproc_2001_2 sec dollar_figure states that non-retroactive relief from a ruling in a technical_advice_memorandum is appropriate when a ruling therein modifies or revokes a ruling in a previously issued technical_advice_memorandum upon which a taxpayer relied in good_faith and retroactive application of the new ruling would be to tam-141636-01 the taxpayer’s detriment however a condition for granting non-retroactive relief under revproc_2001_2 is that the applicable law and material facts must not have changed even assuming taxpayer could be viewed to have detrimentally relied upon the aa tam sec_7805 relief is not appropriate in this case under the standards set forth in revproc_2001_2 because the applicable law changed the foreign investors tax act of pub law the act enacted after the aa tam was issued made substantial changes to the laws governing how a foreign_corporation with a u s trade_or_business pays u s tax among other changes the act generally requires a foreign_corporation to determine the amount of investment_income subject_to u s tax net of deductions based upon whether the income is effectively connected to a u s trade_or_business see sec_882 sec_842 and sec_864 because the act changed the applicable law upon which the aa tam was based it would not be appropriate to grant non-retroactive relief under the standards set forth in revproc_2001_2 taxpayer states that it is not seeking sec_7805 relief under the provisions set forth in revproc_2001_2 sec instead taxpayer contends that its reasonable and long-standing understanding of sec_842 not a prior technical_advice_memorandum is the basis for taxpayer’s sec_7805 request in support of its contention taxpayer states that sec_7805 gives the secretary authority to grant non-retroactive relief when it is necessary to avoid inequitable results not just when the standards of the revproc_2001_2 are met sec_7805 gives the secretary discretion to grant non-retroactive relief from a ruling and revproc_2001_2 sets forth the manner in which that discretion is generally exercised the secretary may grant non-retroactive relief when necessary to avoid inequitable results including circumstances not described in revproc_2001_2 see 353_us_180 however taxpayer has failed to show non-retroactive relief from the ruling in the bb tam is appropriate in this case taxpayer claims that sec_7805 relief is appropriate when a taxpayer takes a reasonable but incorrect position that goes unchallenged for some period of time taxpayer also states that because other similarly situated taxpayers may have taken the same position sec_7805 relief is appropriate taxpayer fails to cite any authority directly supporting its position instead taxpayer cites a number of published and unpublished rulings in which the service granted sec_7805 relief to taxpayers to prevent inequitable results sec_7805 relief is granted at the discretion of the secretary to prevent inequitable results but does not simply extend to all cases in which a taxpayer takes a reasonable but erroneous position that goes unchallenged for many years it is established law that the service’s acceptance of the erroneous treatment of items in prior taxable years does not preclude the correction of the erroneous treatment in succeeding years see tam-141636-01 eg 783_f2d_69 7th cir unity equity cooperative exchange v commissioner 481_f2d_812 10th cir cert_denied 414_us_1028 harrah’s club v u s ct_cl 713_f2d_347 8th cir we also question whether taxpayer’s position was reasonable whether or not other taxpayers may have taken the same position taxpayer’s position that naic statements are determinative of the amount of effectively_connected_income of a foreign life_insurance_company is not supported by the express language of the relevant statutes and regulations see sec_842 and sec_864 sec_1_864-4 and sec_842 provides in relevant part if a foreign company carrying on an insurance_business within the united_states would qualify under part i of this subchapter for the taxable_year if without regard to income not effectively connected with the conduct of any trade_or_business_within_the_united_states it were a domestic_corporation such company shall be taxable under such part on its income effectively connected with its conduct of any trade_or_business_within_the_united_states with respect to the remainder of income which is from sources within the united_states such a foreign company shall be taxable as provided in sec_881 in general sec_864 defines effectively_connected_income under sec_864 for purposes of this title a foreign_corporation engaged in a u s trade_or_business during the taxable_year determines its effectively_connected_income under the rules set forth in sec_864 and sec_864 generally provides rules for determining whether periodical income from sources within the u s or gain_or_loss from sale_or_exchange of capital assets are effectively connected to a u s trade_or_business in making this determination the factors taken into account include whether a the income gain_or_loss is derived from assets used in or held for use in the conduct of such trade_or_business or b the activities of such trade_or_business were a material factor in the realization of such income gain_or_loss sec_864 see sec_1_864-4 application of the asset-use test for this purpose due regard is given to whether or not such asset or income gain_or_loss was accounted for through the trade_or_business sec_864 see sec_1 c all other income gain_or_loss from sources within the u s is treated as effectively connected with the conduct of a u s trade_or_business sec_864 sec_864 provides in the case of a foreign_insurance_company any income from sources without the u s which is attributable to its u s business is treated as effectively connected with the conduct of such u s trade_or_business see sec_1_864-5 in summary sec_842 provides that a foreign_insurance_company doing business in the u s is taxable under subchapter_l on any income effectively connected with any tam-141636-01 u s trade_or_business for purposes of the internal_revenue_code sec_864 defines income that is effectively connected with a u s trade_or_business it follows that a foreign_insurance_company determines the amount of income effectively connected to its u s trade_or_business under the rules in sec_864 no special rule was provided for foreign insurance_companies except sec_864 and sec_1_864-5 concerning the foreign_source_income effectively connected to the conduct of a u s trade_or_business of a foreign_insurance_company thus taxpayer’s claim that an insurance_company determines its effectively_connected_income based on the amounts reported on its naic statements per se has no statutory or regulatory basis taxpayer claims that its position is supported by language in the legislative_history of the act stating that the annual_statement of its u s business on the form approved by the national association of insurance commissioners will usually be followed h_r rep no 89th cong 2d sess s rep no 89th cong 2d sess emphasis added in the bb tam we previously considered and rejected taxpayer’s argument that naic statements are determinative of the amount of effectively_connected_income under sec_842 based on the language in the legislative_history of the act when the meaning of a statute is clear it is both unnecessary and improper to resort to legislative_history to divine congressional intent u s v locke 471_us_84 789_f2d_1477 2nd cir because the clear language of sec_842 and sec_864 applies to foreign_life_insurance_companies it questionable whether it was reasonable for taxpayer to rely on an interpretation of legislative_history that it believes conflicts with the statutory language in our view however as indicated in the bb tam the legislative_history does not support taxpayer’s position but rather is consistent with the holding of the bb tam furthermore the legislative_history of the act also states in a different section that i n determining for purposes of subchapter_l whether a foreign_corporation is carrying on an insurance_business in the united_states and whether income is effectively connected with the conduct_of_a_trade_or_business within the united_states sec_864 and c as added by sec_2 of the bill shall apply h_r rep no 89th cong 2d sess thus the legislative_history states that a foreign life_insurance_company applies the standards set forth in sec_864 to determine the amount of its effectively_connected_income as noted above sec_864 and the regulations provide express standards for determining effectively_connected_income and omit any per se test based on the naic statements for foreign insurance_companies a foreign life_insurance_company had sought unsuccessfully to have statutory language included in the act that would have created a special standard in sec_864 for determining the effectively_connected_income of foreign_life_insurance_companies based on naic statements letter from the manufactures life_insurance co to the tam-141636-01 joint_committee_on_internal_revenue_taxation date legislative_history of hr sec_11 pincite given congressional rejection of a special standard for the foreign life_insurance industry from the general effectively connected principles in sec_864 it is questionable whether relying on an interpretation of legislative_history that does not clearly provide for such a standard is reasonable especially in light of the clear and explicit provisions of the statute and regulations taxpayer claims that government personnel led taxpayers to believe that naic statements were to be used to determine the amount of effectively_connected_income of foreign insurance_companies taxpayer does not cite any published guidance or other rulings issued by the government stating that naic statements should be used by foreign_life_insurance_companies to determine the amount of effectively_connected_income taxpayer simply refers to the legislative_history of the act discussed above and omnibus budget reconciliation act h conf_rep no pincite in support its position and to unspecified commentators and service personnel as discussed above in the bb tam we considered and rejected taxpayer’s contention that the language in the legislative_history of the act shows congress intended that foreign_life_insurance_companies should determine their effectively_connected_income based solely on their naic statements we also considered and rejected taxpayer’s contention that a reference in the legislative_history in the omnibus budget reconciliation act to a non-existent regulation supports its position that a special standard based on naic statements applies to foreign_life_insurance_companies taxpayer’s position with respect to this statute has never been ratified by judicial holding or official agency action and accordingly taxpayer may not claim detrimental reliance on its interpretation of law see 465_us_330 783_f2d_69 we note that any reliance on the personal opinions of commentators or irs personnel about the proper interpretation of a statutory provision is not a basis for granting sec_7805 relief we further note that we have denied sec_7805 relief in circumstances similar to those of taxpayer 81_fsupp2d_942 u s tax cas cch p70133 a f t r 2d ria w d ark taxpayer has failed to demonstrate that sec_7805 relief is warranted accordingly we conclude that the technical_advice_memorandum should be retroactively applied to taxpayer caveat s a copy of this technical_advice_memorandum is to be given to taxpayer sec_6110 of the code provides that it may not be used or cited as precedent
